Title: Vestry Elections in Truro and Fairfax Parishes, 25–28 March 1765
From: Washington, George
To: 



[25–28 March 1765]



Vestry chosen for Truro Parish
Vestry chosen for Fairfax Parish


25th March 1765 with the Number of Votes to each
28th March 1765 with the Number of Votes to each


Mr Edward Payne
234
Colo. John West
340


Colo. George Mason
210
Mr Charles Alexander
309


Captn Daniel McCarty
181
Mr William Payne
304


Mr Thomas Wither’s Coffer
174
Captn John Dalton
281


Mr William Gardner
169
C. Geo: Washington
274


Colo. George Wm Fairfax
161
Majr Chs Broadwater
260


Mr Alexr Henderson
158
Captn George Johnston
254


Captn Lewis Ellzey
152
Mr Townsend Dade
252


Mr Tomison Ellzey
151
Mr Richd Sanford
247


Mr Thomas Ford
151
Mr Willm Adams
244


Mr John Ford
141
Captn [John] Posey
222


Majr Peter Wagener
126
Mr Danl French
221





Candidates then rejected
Candidates then rejected


Doctr Cockburn
Mr Thomas Wren
220


Mr Benja. Grayson
Mr James Wren
205


Mr Joshua Ferguson
Mr Edward Blackburn
204


Mr Edward Washington
Mr John West Junr
199


Mr William Baylis
Mr Edward Dulan
199


Mr Henry Boggess
Mr Benja. Sebastion
160


Mr William Linton
Mr James Donaldson
131


Mr Marmaduke Beckwith
Mr Henry Gunnel
126


Mr John Thornton
Mr John Seal
120


Mr Thomas Lucas
Mr Charles Thrift
112


Mr George Simpson
Captn Sampson Darrell



Mr Benja. Talbot




Mr Joseph Bennet




Mr John O’Daniel




Mr John Monroe




Mr James Halley




